Citation Nr: 1438664	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral sciatica secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran's paperless file in Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed in conjunction with the disposition of the issues on appeal.  

Although it appeared that the Veteran limited his appeal to service connection for sciatica, he mentioned the back claim in his appeal, and his representative submitted argument in support of that claim.  Accordingly, the Board will take jurisdiction over this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his August 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 C.F.R. §§ 20.700, 20,703, 20.704 (2013).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this appeal is necessary to afford him his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his August 2013 request.  Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



